DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 8-14, 18-19, and 21-27 are pending in this Office Action.

Drawings
The formal drawings received on 04/13/2017 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 1, only limitations “An Ethernet solid-state drive (eSSD) system, comprising: at least one eSSD; an Ethernet switch coupled to an Ethernet port of the at least one eSSD; and a controller coupled to the at least one eSSD and the Ethernet switch, the controller configured to program the Ethernet switch to provide a predetermined bandwidth to the eSSD by rate limiting data transfers through the Ethernet switch” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”).
Claims 11, 1, 21. Mehrvar teaches:
A method to control bandwidth for a first component system, the method comprising: receiving, at a controller, bandwidth information for at least one first component of a plurality of first component; storing, at the controller, the received bandwidth information for the first component; – in paragraph [0051] (Step 430 of flow chart 400 involves monitoring the group to group bandwidth based on the demand. The group controller determines the bandwidth demand for each aggregation switch node of the group for servers in the group and for servers in other groups and forwards the demand for the other groups to the group controllers of the other groups.)
configuring, by the controller, a bandwidth capacity of a second component for the first component by programming the second component based on the bandwidth information for the first component, – in paragraphs [0052], [0053] (Step 440 of flow chart 400 involves each group controller allocating a fair share of its bandwidth capacity to the other groups based on the bandwidth demand received from the other groups. Step 450 of flow chart 400 involves each group controller calculating the change in, or delta, bandwidth of the group-to-group connectivity based on the allocated bandwidth capacity. Each group controller provides the switch controller this delta bandwidth of the group-to-group connectivity.) 

Mehrvar does not explicitly teach:
the second component being coupled to a third component of the first component; and rate limiting data transfers between the second component and the first component based on the bandwidth information for the first component; wherein the rate limiting is performed, at least in part, by the second component.
However, Ghanwani teaches:
the second component being coupled to a third component of the first component; and  – in paragraphs [0036], [0037] (FIG. 3 depicts an example system 300 performing the rate limiting operations 130-140 of FIG. 1 with a rate limiter 372 located on a spine node 370. And instead of two ingress ports 240-1 and 240-2 on the same leaf node, in FIG. 3, two ingress ports 340-1 and 350-1 are located on two different leaf nodes 320 and 322.)
rate limiting data transfers between the second component and the first component based on the bandwidth information for the first component; wherein the rate limiting is performed, at least in part, by the second component. – in paragraph [0039] (To perform the rate limiting according to embodiments, a data rate measurer on the spine node 1 370 may measure the combined data rates of data flows. The one or more processors of the IHS 370 may calculate a combined data rate of the data flows 380 and 382 as 12 Gbit/s. Assuming that the rate limit communicated by the second IHS 324 to the IHS 370 is 10 Gbit/s, responsive to the combined data rate of 12 Gbit/s exceeding the rate limit 10 Gbit/s of the common destination port 360-2, the spine rate limiter 372 may limit egress of data flows 380 and 382 from the IHS 370 to 10 Gbit/s, based on the rate limit 10 Gbit/s of the common destination port 360-2.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar with Ghanwani to include the second component being coupled to a third component of the first component; and rate limiting data transfers between the second component and the first component based on the bandwidth information for the first component; wherein the rate limiting is performed, at least in part, by the second component, as taught by Ghanwani, in paragraph [0006], to minimize the potential for wastage of resources in a leaf-spine switch fabric, reduce the internal fabric congestion, and ensure that traffic destined for a given output port has a good chance of being transmitted out of the system before being allowed to consume resources in the switch fabric.

Combination of Mehrvar and Ghanwani does not explicitly teach:
wherein a first component is an Ethernet Solid-State Drive (eSSD); wherein a second component is an Ethernet switch; 	wherein a third component is an Ethernet port.
	However, Malwankar teaches:
	wherein a first component is an Ethernet Solid-State Drive (eSSD); wherein a second component is an Ethernet switch; wherein a third component is an Ethernet port – in paragraphs [0024], [0031], [0032] (Storage server 101 includes multiple storage controllers 108A, 108B through 108N connected to multiple solid state drives (SSDs) 150A, 150B, 150C through 150N via a switch 110. Each storage controller 108A-N and each SSD 150A-N connected to switch 110 can be identified using a unique address (e.g., a unique port address) of the storage controller or SSD. Switch 110 may be a PCIe switch, an Ethernet switch, a SAS or SATA expander, a USB switch, or other type of switch.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar and Ghanwani with Malwankar to include wherein a first component is an Ethernet Solid-State Drive (eSSD); wherein a second component is an Ethernet switch; wherein a third component is an Ethernet port, as taught by Malwankar, in paragraph [0002], to provide an enterprise level solution for secure and reliable data storage.

Claim 24. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s). 
Mehrvar teaches:
wherein:  the controller monitors one or more conditions of the eSSD; and the controller configures the Ethernet switch based on the one or more conditions. – in paragraph [0006] (The group controller monitoring bandwidth demands may further involve classifying the bandwidth demands of the first group of subnetworks with each other group of subnetworks and the bandwidth demands of each subnetwork of the first group of subnetworks with each other group of subnetworks.)

Claim 25. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s).

Ghanwani further teaches:
wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by queuing. – in paragraph [0041] (The data rate limiter whether residing on a leaf node, such as the leaf rate limiter 230 or 232 in FIG. 2, or on a spine node, such as the spine rate limiter 372 or 377 in FIG. 3, may be implemented as a policer or a shaper. Both a policer and a shaper may be configured to receive a plurality of data packets for a data flow and generate a modified data flow. The modified data flow may transmit traffic at a relatively steady rate, even if data packets in the data flow arrive in a bursty fashion. The difference is that a policer may perform policing function to detect and penalize the violation of the peak traffic rate. When the traffic rate reaches the configured maximum rate, excess traffic may be discarded or tagged. In contrast, a shaper may perform shaping function to retain 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar and Malwankar with Ghanwani to include wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by queuing, as taught by Ghanwani, in paragraph [0006], to minimize the potential for wastage of resources in a leaf-spine switch fabric, reduce the internal fabric congestion, and ensure that traffic destined for a given output port has a good chance of being transmitted out of the system before being allowed to consume resources in the switch fabric.

Claim 26. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s).

Ghanwani further teaches:
wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by scheduling. – in paragraph [0041] (The data rate limiter whether residing on a leaf node, such as the leaf rate limiter 230 or 232 in FIG. 2, or on a spine node, such as the spine rate limiter 372 or 377 in FIG. 3, may be implemented as a policer or a shaper. Both a policer and a shaper may be configured to receive a plurality of data packets for a data flow and generate a modified data flow. The modified data flow may transmit traffic at a relatively steady rate, even if data packets in the data flow arrive in a bursty fashion. The difference is that a policer may 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar and Malwankar with Ghanwani to include wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by scheduling, as taught by Ghanwani, in paragraph [0006], to minimize the potential for wastage of resources in a leaf-spine switch fabric, reduce the internal fabric congestion, and ensure that traffic destined for a given output port has a good chance of being transmitted out of the system before being allowed to consume resources in the switch fabric.

Claim 27. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s).

Ghanwani further teaches:
wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by flow control. – in paragraph [0042] (The rate limiting may be adapted to not only lossy traffic, but also lossless traffic. In the case of lossless traffic, priority-based flow control (PFC) may be invoked to keep the switch fabric lossless. PFC may select traffic flows and pause them, so that the output queues 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar and Malwankar with Ghanwani to include wherein the Ethernet switch is configured to rate limit data transfers between the host and the eSSD by flow control, as taught by Ghanwani, in paragraph [0006], to minimize the potential for wastage of resources in a leaf-spine switch fabric, reduce the internal fabric congestion, and ensure that traffic destined for a given output port has a good chance of being transmitted out of the system before being allowed to consume resources in the switch fabric.

Claim(s) 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”) and Nguyen et al. (Pub. No.: US 2013/0275568, hereinafter, “Nguyen”).
Claims 12, 2. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 11 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein the bandwidth capacity for the eSSD comprises a predetermined ingress bandwidth and a predetermined egress bandwidth for the eSSD.
However, Nguyen teaches:
wherein the bandwidth capacity for the eSSD comprises a predetermined ingress bandwidth and a predetermined egress bandwidth for the eSSD. – in paragraph [0018] (An SLA can define maximum and minimum ingress and egress bandwidths, a maximum burst rate, a priority level for the traffic, one or more virtual local area networks (VLANs) associated with communication path 113, access control and rate shaping parameters, maximum transfer unit (MTU) size, other communication parameters, or a combination thereof.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Nguyen to include wherein the bandwidth capacity for the eSSD comprises a predetermined ingress bandwidth and a predetermined egress bandwidth for the eSSD, as taught by Nguyen, in paragraph [0002], to quickly and efficiently process, store, or communicate information.

Claims 13, 3. Combination of Mehrvar, Ghanwani, Malwankar, and Nguyen teaches The method of claim 12 – refer to the indicated claim for reference(s).
Mehrvar teaches:
wherein the bandwidth capacity is based on a service level associated with the eSSD. – in paragraphs [0052], [0053] (Step 440 of flow chart 400 involves each group controller allocating a fair share of its bandwidth capacity to the other groups controller provides the switch controller this delta bandwidth of the group-to-group connectivity.)

Claims 14, 4. Combination of Mehrvar, Ghanwani, Malwankar, and Nguyen teaches The method of claim 13 – refer to the indicated claim for reference(s).
Mehrvar teaches:
wherein the bandwidth capacity is adaptively based on operating parameters of the eSSD. – in paragraphs [0052], [0053] (Step 440 of flow chart 400 involves each group controller allocating a fair share of its bandwidth capacity to the other groups based on the bandwidth demand received from the other groups. Step 450 of flow chart 400 involves each group controller calculating the change in, or delta, bandwidth of the group-to-group connectivity based on the allocated bandwidth capacity. Each group controller provides the switch controller this delta bandwidth of the group-to-group connectivity.)

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”) and Swinkels et al. (Pub. No.: US 2016/0050470, hereinafter, “Swinkels”).
Claims 18, 8. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 11 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein the bandwidth capacity for the eSSD is based on a bit error rate associated with the eSSD.
However, Swinkels teaches:
wherein the bandwidth capacity for the eSSD is based on a bit error rate associated with the eSSD. – in paragraph [0109] (The transceiver operation method 1020 provides an adaptive solution to bandwidth allocation based on a signal-to-noise (SNR) and/or receiver input bit error rate (BER) in the optical system 1000.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Swinkels to include wherein the bandwidth capacity for the eSSD is based on a bit error rate associated with the eSSD, as taught by Swinkels, in paragraph [0005], to manage excess optical capacity and margin in networks.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”) and Thangaraj et al. (Pub. No.: US 2016/0117105, hereinafter, “Thangaraj”).
Claims 19, 9. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 11 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein the bandwidth capacity for the eSSD is based on an operating temperature associated with the eSSD.
However, Thangaraj teaches:
wherein the bandwidth capacity for the eSSD is based on an operating temperature associated with the eSSD. – in paragraph [0061] (Bandwidth adjusting module 234 for adjusting the initial value of the bandwidth credit pool for a subsequent time period according to an adjustment factor corresponding to the respective predetermined temperature threshold when temperature monitoring module 232 detects a temperature increase or decrease event.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Thangaraj to include wherein the bandwidth capacity for the eSSD is based on an operating temperature associated with the eSSD, as taught by Thangaraj, in paragraphs [0003] and [0004], to store and manage data for electronic devices without spikes in power consumption and temperature in data storage system.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”) and Trausch et al. (Pub. No.: US 2016/0066070, hereinafter, “Trausch”).
Claim 10. Combination of Mehrvar, Ghanwani, and Malwankar teaches The eSSD system of claim 1 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein the controller comprises a baseboard management controller.
However, Trausch teaches:
wherein the controller comprises a baseboard management controller. – in paragraph [0021] (The compute nodes 110 and the optical module 112 may be coupled with a baseboard management controller (BMC) 114 configured to control at least some parameters (e.g., allocate connectivity and bandwidth) for the compute nodes 110 in the sled 104.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Trausch to include wherein the controller comprises a baseboard management controller, as taught by Trausch, in paragraph [0010], to enable dynamic bandwidth allocation among the compute nodes.
Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrvar, Hamid (Pub. No.: US 2018/0007455, hereinafter, “Mehrvar”) in view of Ghanwani, Anoop (Pub. No.: US 2016/0094450, hereinafter, “Ghanwani”), and further in view of Malwankar et al. (Pub. No.: US 2016/0127492, hereinafter, “Malwankar”) and Iyer et al. (Pub. No.: US 2017/0017585, hereinafter, “Iyer”).
Claim 22. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein the controller configures the Ethernet switch based on commands received from an administrator.
However, Iyer teaches:
wherein the controller configures the Ethernet switch based on commands received from an administrator. – in paragraph [0018] (The policy may be provided by a system administrator or by a node on PCIe cluster 100 that is running the application. The policy may include bandwidth requirements for storage and external network connectivity and quality of service (QoS) requirements.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Iyer to include wherein the controller configures the Ethernet switch based on commands received from an administrator, as taught by Mehrvar, in paragraph [0003], to adjust bandwidth quickly for a desired target.

Claim 23. Combination of Mehrvar, Ghanwani, and Malwankar teaches The method of claim 21 – refer to the indicated claim for reference(s).

Combination of Mehrvar, Ghanwani, and Malwankar does not explicitly teach:
wherein: the controller receives bandwidth information for the eSSD from an administrator; and the controller configures the Ethernet switch based on the bandwidth information.
However, Iyer teaches:
wherein: the controller receives bandwidth information for the eSSD from an administrator; and the controller configures the Ethernet switch based on the bandwidth information. – in paragraph [0018] (The policy may be provided by a system administrator or by a node on PCIe cluster 100 that is running the application. The policy may include bandwidth requirements for storage and external network connectivity and quality of service (QoS) requirements.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mehrvar, Ghanwani, and Malwankar with Iyer to include wherein: the controller receives bandwidth information for the eSSD from an administrator; and the controller configures the Ethernet switch based on the bandwidth information, as taught by Mehrvar, in paragraph [0003], to adjust bandwidth quickly for a desired target.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449